People v Conley (2018 NY Slip Op 06648)





People v Conley


2018 NY Slip Op 06648


Decided on October 5, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


945 KA 18-00249

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKAITLYN CONLEY, DEFENDANT. GATEHOUSE MEDIA NEW YORK HOLDINGS, INC., AND JOLENE CLEAVER, INTERVENORS-APPELLANTS. (APPEAL NO. 2.) 


GREENBERG TRAURIG, LLP, ALBANY (MICHAEL J. GRYGIEL OF COUNSEL), FOR INTERVENORS-APPELLANTS.
SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF COUNSEL), FOR RESPONDENT.

	Appeal from an order of the Oneida County Court (Michael L. Dwyer, J.), entered December 19, 2017. The order denied the motion of GateHouse Media New York Holdings, Inc., and Jolene Cleaver for access to juror identifying information. 
It is hereby ORDERED that said appeal is unanimously dismissed and the order is vacated.
Same memorandum as in People v Conley ([appeal No. 1] — AD3d — [Oct. 5, 2018] [4th Dept 2018]).
Entered: October 5, 2018
Mark W. Bennett
Clerk of the Court